Title: From John Adams to Rufus King, 16 October 1798
From: Adams, John
To: King, Rufus



Dear Sir
Quincy Oct. 16. 1798

The inclosed Letter from the Sec. of State I pray you to convey in Safety and as Soon as may be to Berlin.
I ought not to omit the opportunity to thank you for the Pamphlets you have Sent me from time to time. They not only entertain and amuse me but I flatter myself are Usefull. Our Country Seems to be, as we used to Say in 1774 unanimous & firm. They are much more So now than they were then. N. York and Pennsylvania, were always a little, chancellants. But they will be kept tollerably steady. There are strong Pillars in both.
But, Watchman, what of the Night? Where is all tending? I am weary of conjectures. Will Princes ever be more wise, or People more temperate or United? or Aristocrats more willing to acknowledge a Superiour? With great Regard I have the Honor / to be sir your most obedient

John Adams